Title: To Alexander Hamilton from Tench Coxe, 13 December 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, December 13, 1792. “The Supervisor of North Carolina not having yet answered my letter of the 14th September relative to a variation of the arrangement of the State, nor having transmitted the Name of any person as suitable to fill the Office of Inspector of the 1st Survey vacant by the resignation of James Read Esqr. I have the honor to communicate to you the result of my reflexions after a careful examination and particular enquiry of several of the Members of the two houses of Congress from that State. It appeared probable that the three sea Coast Surveys … might be converted … into two.… Enquiry has been made of the honble Mr. Johnson, Hawkins, Steele and Grove (which last Gentleman represents that part of the State) who approve of the suggested alteration.… It is … to be observed that the Inspector of the 2nd Survey will continue to possess a mark of the public confidence in the office of Collector of the Customs for Newbern and that the Emoluments of the Inspectorship being only a third of a Commission of 2 pr. Cent on 1000 Dollars can be no object. It is indeed plain, that Mr. Daves has never regarded the office as worthy of attention.… The persons who have been mentioned as qualified for the office of Inspector of the 1st Survey are Col. Robert Rowan, of Fayetteville, Mr. Callender of Wilmington and Col. Overton … who resides on Cape Fear River about 50 Miles above Fayetteville.… The extract from the Supervisors letter which I delivered to you will shew the Idea he has of a division of the fifth Survey and his reasons for it. On examination and mature consideration nothing but the increase of expence and of officers appears against it.… Mr. Steele who represents the district and who approves of the division of the fifth survey, also approves of the Supervisors performing by way of experiment the duties of Inspector of that one of the proposed Surveys, in which he resides: namely the eastermost being the district of Salisbury.… As the fund assigned for Compensations and expences by the legislature is apparently … disposed of, agreeably to the Estimates communicated to both houses by the President, measures which may occasion additions to the disbursement … will require a very cautious and very particular preconsideration.”
